The Honorable Morril Harriman State Senator 522 Main Van Buren, AR 72956
Dear Senator Harriman:
This is in response to your request for an opinion concerning the permissibility of an employee of the Ozark Regional Library System running for the position of quorum court member. You have asked, specifically, whether this would constitute either a constitutional or statutory conflict of interest should the person be elected.
It is my understanding that this question pertains to an individual who is currently employed as the librarian at the Mountainburg Public Library. The regional library board (for the Ozark Regional Library System) consists of five members from Washington County and five members from Crawford County. The Crawford County Library Board (whose members are appointed by the quorum court) sets the budget, salaries, and hours for library personnel. The Regional Board sets personnel policy. The librarian receives her pay check from Crawford County.
It is my opinion that if this individual were elected to the Crawford County Quorum Court, she would be precluded pursuant to A.C.A. §14-14-1205 from receiving compensation from Crawford County for her services as librarian. Subsection (c) of § 14-14-1205 states:
  No justice of the peace shall receive compensation as a county employee or deputy, nor shall any justice receive compensation or expenses from funds appropriated by the quorum court for any services performed within the county, other than as provided by this subchapter.
A.C.A. § 14-14-1205(c) (Supp. 1995) (emphasis added).
It thus seems clear, under the stated facts, that she could not serve on the Crawford County Quorum Court and continue to receive her compensation as librarian.
Although you have not inquired, specifically, as to the Library's policy against an employee's candidacy for a position on the quorum court, please note that I have enclosed a copy of Attorney General Opinion93-423, which addresses the general law concerning restrictions on political activities of public employees.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh